DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 27 June 2022 has been entered. Claims 1-4, 6-8, and 16-21 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, it is unclear what is required by “a general hour-glass shape.” For instance, hourglasses typically have flattened ends and are more bulbous towards the ends than toward the midpoint, features that are not present in applicant’s drawings. Depending on the type of hourglass, additional features may be present. For examination, “a general hour-glass shape” merely requires a narrower midportion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al. (US 6,348,056).
Regarding claim 1, Bates discloses a medical retrieval tool comprising: a sheath; and a basket device connected to the sheath (fig. 1, element 12), where the basket device comprises a shaft 40 and a basket 20 located at a distal end of the shaft, where the shaft is movably located in the sheath (see figs. 1-3); where the basket comprises a first basket cage section 24 and a second basket cage section 22, where the first basket cage section is located in front of the second basket cage section, where the basket is configured to be extended from a distal end of the sheath in a plurality of deployment modes comprising: a first deployment mode (fig. 2) where the first basket cage section is deployed in a first fully expanded shape and the second basket cage section is located in the sheath; a second deployment mode (fig. 3) where both the first basket cage section and the second basket cage section are deployed out of the distal end of the sheath, where the basket includes a reduced size neck (between elements 22 and 24) at a junction between the first and second basket cage sections, and where the first basket cage section is smaller than the second basket cage section (examiner notes that the first basket cage section can be interpreted to refer to only a proximal portion of element 24); and a third deployment mode, where the basket has a shape in the third deployment mode which is larger than a shape of the basket in the second deployment mode, and where the basket is configured to change from the second deployment mode to the third deployment mode based upon the basket being pressed against a surface. Regarding the third deployment mode, examiner notes that pressing the distal end of the basket against a surface would result in each of the basket cage sections assuming a more spherical, and therefore larger, shape. Therefore, the device of Bates is configured to assume the third deployment mode as claimed.
Regarding claim 2, the basket device comprises a plurality of legs (fig. 1, wires forming elements 22 and 24) joined at the shaft 40, where the plurality of legs form the first and second basket cage sections, and where the plurality of legs each have an inwardly bent section (between elements 22 and 24) forming the reduced size neck between the first and second basket cage sections.
Regarding claim 3, the basket is configured to transition from the second deployment mode to the third deployment mode when a front end of the basket is pressed against the surface with a predetermined force. Examiner notes that a predetermined force sufficient to compress the basket cage sections into more spherical shapes would transition the basket from the second deployment mode to the larger third deployment mode.
Regarding claim 4, the basket has a distal end which is configured to flatten when the distal end of the basket is pressed against a surface. Examiner notes that pressing a flexible structure, such as Bates’s basket, against a flat surface would flatten the flexible structure.
Regarding claim 7, when in the second deployment mode, the first basket cage section is about 40-60 percent smaller in size than the second basket cage section. Examiner notes that the first basket cage section could be a portion of element 24 that is 40-60 percent smaller in size than element 22.
Regarding claim 17, Bates discloses a medical retrieval tool comprising: a sheath (fig. 1, element 12); and a basket device connected to the sheath, where the basket device comprises a shaft 40 and a basket 20 located at a distal end of the shaft, where the shaft is movably located in the sheath (see figs. 1-3); where the basket comprises a first basket cage section 24, a second basket cage section 22 located proximal of the first basket cage section, and a reduced size neck at a junction between the first and second basket cage sections, where the first basket cage section is smaller than the second basket cage section (examiner notes that the first basket cage section can be interpreted to refer to only a proximal portion of element 24); and where the basket is configured to be extended from a distal end of the sheath in a plurality of deployment modes comprising: a first deployment mode (fig. 2) having a first size; a second deployment mode (fig. 3) having a second size, where the second size is larger than the first size; and a third deployment mode having a third size, where the third size is larger than the second size, where the basket is configured to transition from the second deployment mode to the third deployment mode based upon the basket being pressed against a surface. Regarding the third deployment mode, examiner notes that pressing the distal end of the basket against a surface would result in each of the basket cage sections assuming a more spherical, and therefore larger, shape. Therefore, the device of Bates is configured to assume the third deployment mode as claimed.
Regarding claim 18, the basket is configured to have the second size (fig. 3) when the basket is fully extended from the distal end of the sheath and before the basket is pressed against the surface.
Regarding claim 19, the basket is configured to automatically expand from the second size to the third size, with a middle section of the basket expanding outward, when the basket is pressed against the surface with a predetermined force. Examiner notes that pressing the distal end of the basket against a surface would result in each of the basket cage sections assuming a more spherical, and therefore larger, shape. The middle section would be the central portion of either element 22 or 24.
Regarding claim 20, the first basket cage section, the second basket cage section, and the reduced size neck form a general hour-glass shape (fig. 3) when the basket is fully extended from the distal end of the sheath and before the basket is pressed against the surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates.
Regarding claim 8, Bates discloses the invention essentially as claimed except wherein, when in the third deployment mode, the basket has a single basket shape with a size about 15-35 percent larger than the second basket cage section in the second deployment mode. Bates does disclose modifying the size and shape of the basket cage portions (see figs. 1-3 and 5A-5B; col. 8, ll. 3-16). Furthermore, one of ordinary skill in the art would have expected Bates’s device to perform equally well at retrieving material within the body with first and second basket cage sections of various sizes. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the basket cage sections of Bates to have the claimed sizes. Examiner notes that, for example, when the second basket cage section is three times as large as the first basket cage section, the basket (which includes both basket cage sections) would be 33 percent larger than the second basket cage section.

Allowable Subject Matter
Claims 6, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a medical retrieval device comprising: a sheath; and a basket device comprising a shaft a basket movably located in the sheath; where the basket is configured to be extended from the distal end of the sheath in a plurality of deployment modes comprising: a second deployment mode where both a first basket cage section and a second basket cage section are deployed out the distal end of the sheath; and a third deployment mode, where the basket has a shape in the third deployment mode which is larger than the shape of the basket in the second deployment mode, and where the basket is configured to change from the second deployment mode to the third deployment mode based on the basket being pressed against a surface; where the first basket cage section is formed of first portions of wires having lower bending stiffness than second portions of wires at the second basket cage section. US 8,852,205 discloses a clot retrieval device comprising multiple baskets (fig. 47, elements 1356, 1357, and 1358), wherein the proximal basket has relatively stiff struts and the distal basket has relatively flexible struts (col. 60, ll. 47-50). However, the different stiffnesses do not contribute to the change from the second deployment mode to the third deployment mode as disclosed in applicant’s paragraph [0031].

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
In response to applicant’s claim 1 argument on page 8 that Bates does not disclose “a reduced size neck at a junction between the first and second basket cage section, where the first basket cage section is smaller than the second basket cage section”, examiner notes that the first basket cage section can be interpreted to refer to only a proximal portion of element 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771